Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Reason for Allowance
Claims 8, 11-12, and 15-27 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. “Newbury” et. al. US 20170102506 A1 and further in view of “Antonelli” et al. US 7207725 Bi and further in view of Chen, US 8272791 B2.
Claim 8 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious vent holes located in the first and second endcaps, for venting air from the funnel-shaped body part; and a fill hole located in the funnel-shaped body part, for filling the moldable and/or curable material within the funnel-shaped body part in combination with the rest of the limitations of the base claim.  
Claim 19 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a moldable and/or curable material within the funnel-shaped body part; 4wherein portions of the optical fiber fanout assembly are translucent to allow observation of an interior of the optical fiber fanout assembly before and/or during application of the moldable and/or curable material in combination with the rest of the limitations of the base claim.  
Claim 20 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious optical fibers passing through between the first and second cables through the funnel- shaped body part; a moldable and/or curable material within the funnel-shaped body part; and a cable seat adjacent to at least one of the inlet end or the outlet end, wherein the cable seat receives a jacket of the first cable in a recessed area, and wherein a window is in communication with the recessed area to allow for the moldable and/or curable material to contact the jacket of the first cable in combination with the rest of the limitations of the base claim.  
Claim 21 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a second cable has a first end which extends to the outlet end of the funnel- shaped body part; optical fibers passing through between the first and second cables through the funnel- shaped body part; vent holes located in the first and second rims for venting air from the funnel-shaped body part; and 5 a fill hole located in the second endcap for filling an interior of the mold member with the moldable and/or curable material in combination with the rest of the limitations of the base claim.  
Claim 25 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious optical fibers passing through between the first and second cables through the sleeve; vent holes located in the first and second rims for venting air from the sleeve; and a fill hole located in the second endcap for filling the interior volume of the sleeve with the moldable and/or curable material.in combination with the rest of the limitations of the base claim.  

Claims 11-12, 15-18, 22-24, and 26-27 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883